           Case 4:18-cv-02815-HSG Document 92 Filed 10/28/19 Page 1 of 5




 1   Daniel C. Girard (State Bar No. 114826)      Tiffany Cheung
     Angelica M. Ornelas (State Bar No. 285929)   Morrison & Foerster LLP
 2   Simon S. Grille (State Bar No. 294914)       425 Market Street
     GIRARD SHARP LLP                             San Francisco, California 94105
 3   601 California Street, Suite 1400            Telephone: (415) 268-7315
     San Francisco, California 94108              Facsimile: (415) 268-7522
 4   Telephone: (415) 981-4800                    tcheung@mofo.com
 5   Facsimile: (415) 981-4800
     dgirard@girardsharp.com                      Adam J. Hunt
 6   aornelas@girardsharp.com                     Morrison & Foerster LLP
     sgrille@girardsharp.com                      250 West 55th Street
 7                                                New York, New York 10019-9601
      Rachel E. Kaufman                           Telephone: (212) 336-4341
 8
      Avi R. Kaufman                              Facsimile: (212) 468-7900
 9    Kaufman P.A.                                AdamHunt@mofo.com
      400 NW 26th Street
10    Miami, Florida 33127                        Attorneys for Defendants
      Telephone: (305) 469-5881
11    Email: kaufman@kaufmanpa.com
      Email: rachel@kaufmanpa.com
12

13   [additional counsel on signature page]

14    Attorneys for Plaintiffs
15                       IN THE UNITED STATES DISTRICT COURT
16
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
     MICHAEL FRIDMAN, DANNY GESEL                  Case No. 4:18-cv-02815-HSG-JSC
18   REZNIK FRIDMAN, and JAKE
     LECHNER, individually and on behalf of all
19
     others similarly situated,                    CLASS ACTION
20
                       Plaintiffs,                 JOINT STIPULATION OF
21                                                 DISMISSAL PURSUANT TO FED. R.
                            v.                     CIV. P. 41(a)(1)(ii)
22
     UBER TECHNOLOGIES, INC., a Delaware
23
     corporation, RASIER, LLC, a Delaware
24   limited liability company, and PORTIER,
     LLC, a Delaware limited liability company,
25
                      Defendants.
26

27

28
             Case 4:18-cv-02815-HSG Document 92 Filed 10/28/19 Page 2 of 5




 1
            Plaintiff Jake Lechner and Defendants Uber Technologies, Inc., Rasier, LLC, and Portier,
 2

 3 LLC (“Defendants”) hereby agree to the dismissal of this action without prejudice pursuant to

 4 Federal Rule of Civil Procedure 41(a)(1(ii), with each party to bear its own attorneys’ fees and

 5 costs.

 6
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 7
            Dated: October 28, 2019              /s/ Rachel E. Kaufman
 8                                               Rachel E. Kaufman (SBN 259353)
                                                 Avi R. Kaufman*
 9                                               Kaufman P.A.
10                                               400 NW 26th Street
                                                 Miami, Florida 33127
11                                               Telephone: (305) 469-5881
                                                 Email: kaufman@kaufmanpa.com
12                                               Email: rachel@kaufmanpa.com
13                                               David S. Ratner, Esq. (SBN 316267)
14                                               David Ratner Law Firm, LLP
                                                 33 Julianne Court
15                                               Walnut Creek, CA 94595
                                                 Telephone: (415) 817-1200
16                                               Fax: (925) 891-3818
                                                 Email: david@davidratnerlawfirm.com
17

18                                               Stefan Coleman*
                                                 Law Offices of Stefan Coleman, P.A.
19                                               201 South Biscayne Blvd, 28th Floor
                                                 Miami, Florida 33131
20                                               Telephone: (877) 333-9427
                                                 Fax: (888) 498-8946
21
                                                 Email: law@stefancoleman.com
22
                                                 Daniel C. Girard (State Bar No. 114826)
23                                               Angelica M. Ornelas (State Bar No. 285929)
                                                 Simon S. Grille (State Bar No. 294914)
24                                               GIRARD SHARP LLP
                                                 601 California Street, Suite 1400
25
                                                 San Francisco, California 94108
26                                               Telephone: (415) 981-4800

27 Joint Stipulation of Dismissal
   CASE NO. 4:18-cv-02815-HSG
28                                                 -2-
             Case 4:18-cv-02815-HSG Document 92 Filed 10/28/19 Page 3 of 5




                                        Facsimile: (415) 981-4800
 1
                                        dgirard@girardsharp.com
 2                                      aornelas@ girardsharp.com
                                        sgrille@girardsharp.com
 3
                                        Counsel for Plaintiff Lechner and all others similarly
 4                                      situated
 5
                                        *Admitted pro hac vice
 6
     Dated: October 28, 2019            By:    /s/ Tiffany Cheung
 7                                      Tiffany Cheung
                                        Morrison & Foerster LLP
 8                                      425 Market Street
 9                                      San Francisco, California 94105
                                        Telephone: (415) 268-7315
10                                      Facsimile: (415) 268-7522
                                        tcheung@mofo.com
11
                                        Adam J. Hunt, pro hac vice
12                                      Morrison & Foerster LLP
13                                      250 West 55th Street
                                        New York, New York 10019-9601
14                                      Telephone: (212) 336-4341
                                        Facsimile: (212) 468-7900
15                                      AdamHunt@mofo.com
16                                      Attorneys for Defendants Uber Technologies, Inc.,
17                                      Rasier, LLC, and Portier, LLC

18

19

20

21

22

23

24

25

26

27 Joint Stipulation of Dismissal
   CASE NO. 4:18-cv-02815-HSG
28                                        -3-
             Case 4:18-cv-02815-HSG Document 92 Filed 10/28/19 Page 4 of 5




 1                                       [PROPOSED] ORDER
 2         This matter is before the Court on the Parties’ Stipulation and [Proposed] Order, IT IS
 3   HEREBY ORDERED that this action is dismissed in its entirety without prejudice pursuant to
 4   Federal Rule of Civil Procedure 41(a)(1)(ii).
 5

 6
     IT IS SO ORDERED.
 7

 8
     DATED: ________________, 2019                         __________________________________
 9
                                                           Honorable Haywood S. Gilliam, Jr.
10                                                         United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27 Joint Stipulation of Dismissal
   CASE NO. 4:18-cv-02815-HSG
28                                                   -4-
              Case 4:18-cv-02815-HSG Document 92 Filed 10/28/19 Page 5 of 5




 1                                           ATTESTATION
 2          I, Rachel Kaufman, am the ECF user whose identification and password are being used to
 3   file this Stipulation and [Proposed] Order of Dismissal Pursuant to Fed. R. Civ. P. 41(a)(1)(ii). I
 4   attest under penalty of perjury that concurrence in this filing has been obtained from all
 5   signatories above.
 6

 7   Dated: October 28, 2019                                     /s/Rachel E. Kaufman
 8

 9

10                                   CERTIFICATE OF SERVICE

11          I HEREBY CERTIFY that on October 28, 2019, I electronically filed the foregoing
12 document with the Clerk of the Court using CM/ECF, and it is being served this day on all

13
     counsel of record via transmission of Notice of Electronic Filing generated by CM/ECF.
14
                                                          /s/ Rachel E. Kaufman
15                                                        Rachel E. Kaufman
16

17

18

19

20

21

22

23

24

25

26

27 Joint Stipulation of Dismissal
   CASE NO. 4:18-cv-02815-HSG
28                                                  -5-
